09-2572-cv
        Cates v. Potter

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
     32.1 AND THIS COURT'S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
     ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
     EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
     NOTATION "SUMMARY ORDER"). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals
 2      for the Second Circuit, held at the Daniel Patrick Moynihan
 3      United States Courthouse, 500 Pearl Street, in the City of
 4      New York, on the 5 th day of February, two thousand ten.
 5
 6      PRESENT:
 7               PIERRE N. LEVAL,
 8               RICHARD C. WESLEY,
 9                    Circuit Judges,
10               JOHN GLEESON, *
11                    District Judge.
12      __________________________________________
13
14      Elliot Ulysses Cates,
15
16                 Plaintiff-Appellant,
17
18                 v.                               09-2572-cv
19
20      John Potter, Postmaster General, Cheryl
21      Williams, Vanessa Duncan-Smith,
22      Toniette Henry,
23
24               Defendants-Appellees.
25      __________________________________________
26


             *
             The Honorable John Gleeson, of the United States
        District Court for the Eastern District of New York, sitting
        by designation.
 1   APPEARING FOR APPELLANT:         J ARED K NEITEL, New York, NY.
 2
 3   APPEARING FOR APPELLEES:         Assistant United States
 4                                    Attorney C AROLINA A. F ORNOS
 5                                    (David S. Jones, Assistant
 6                                    United States Attorney, on
 7                                    the brief) for Preet
 8                                    Bharara, United States
 9                                    Attorney for the Southern
10                                    District of New York, New
11                                    York, NY.
12
13        Appeal from a judgment of the United States District
14   Court for the Southern District of New York (Baer, J.)
15
16        UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED,
17   AND DECREED that the judgment of the district court be
18   AFFIRMED.
19
20       Appellant Elliot Ulysses Cates (“Cates”) appeals the

21   district court’s grant of Appellees’ Federal Rule of Civil

22   Procedure 12(b)(6) motion, dismissing his complaint alleging

23   violations of the Due Process Clause, Title VII of the Civil

24   Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the

25   Rehabilitation Act, 29 U.S.C. § 701 et seq., as well as

26   claims for defamation and breach of contract.     We assume the

27   parties’ familiarity with the underlying facts, the

28   procedural history of the case, and the issues on appeal.

29       We review a district court’s dismissal of a complaint

30   pursuant to Rule 12(b)(6) de novo, “construing the complaint

31   liberally, accepting all factual allegations in the

32   complaint as true, and drawing all reasonable inferences in


                                  2
1    the plaintiff’s favor.”     Chambers v. Time Warner, Inc., 282

2    F.3d 147, 152 (2d Cir. 2002).       Our independent review of the

3    record confirms that the district court properly granted the

4    motion to dismiss.   We affirm that court’s judgment for

5    substantially the same reasons as articulated in that

6    court’s thorough and well-reasoned opinion.

7        For the foregoing reasons, the judgment of the district

 8   court is hereby AFFIRMED.
 9
10
11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe, Clerk
13

14




                                     3